DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the objections to the Specification and claims below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings were received on 09/16/2021.  These drawings are acceptable.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means,” “said,” “comprising” and “comprises should be avoided.

Claim Objections
Claim 17 is objected to because “the direction of the center axis” lacks antecedent basis, “the slot” on line 12 should be changed to “the at least one slot”, “the wedge-shaped groove” on lines 12 and 14-15 should be changed to “the at least one wedge-shaped groove” and “the wedge-shaped protrusion” on lines 13-14 should be changed to “the at least one corresponding wedge-shaped protrusion.”
Claim 21 is objected to because “at least one slit” on lines 5 and 6 should be changed to “at least one partially open-ended slit” and “the pin” on line 6 should be changed to “the at least one pin”.
Claim 26 is objected to because “to insert” on line 2 should be changed to “to be inserted” or something similar, “the direction of the center axis” on line 10 lacks antecedent basis, “the slot” on line 10 should be changed to “the at least one slot”, “the wedge-shaped groove” on lines 10 and 13 should be changed to “the at least one 
Claim 30 is objected to because “the at least one slit” on lines 5 and 7 should be changed to “the at least one partially open-ended slit” and “the pin” on line 7 should be changed to “the at least one pin.”
Claim 32 is objected to because “between” on line 2 should be changed to “in.”
Claim 33 is objected to because “the direction of the center axis” on line 17 lacks antecedent basis, “at least one pin” on line 21 should be changed to “the at least one pin”, “at least one slit” on lines 23 and 24 should be changed to “the at least one partially open-ended slit” and “the pin” on lines 23 and 25 should be changed to “the at least one pin”.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/          Examiner, Art Unit 2833